 


109 HRES 875 EH: Congratulating Spelman College on the occasion of its 125th anniversary.
U.S. House of Representatives
2006-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 875 
In the House of Representatives, U. S.,

September 6, 2006
 
RESOLUTION 
Congratulating Spelman College on the occasion of its 125th anniversary. 
 
 
Whereas Spelman College was established by Sophia B. Packard and Harriet E. Giles, school teachers and Baptist missionaries, in 1881 in Atlanta, Georgia, for the purpose of educating African American women and girls;  
Whereas as a result of the benevolence of John D. Rockefeller, Sr. and Laura Spelman Rockefeller, the name of the institution was changed from Atlanta Baptist Female Seminary to Spelman Seminary in honor of the Spelman family;  
Whereas the curriculum expanded to include high school and college classes, and Spelman Seminary conferred its first high school diplomas in 1887, and its first college degrees in 1901;  
Whereas in 1924, Spelman Seminary officially became Spelman College and grew to become a leading undergraduate institution for African American women;  
Whereas Spelman College was ranked among the top 75 Best Liberal Arts Colleges according to U.S. News & World Report, 2007 edition;  
Whereas Spelman College is one of six institutions designated by the National Science Foundation and the National Aeronautics and Space Administration as a Model Institution for Excellence in undergraduate science and math education;  
Whereas the administration of Spelman College has initiated a strategic plan for Spelman (Spelman ALIVE) that includes five goals: Academic excellence, Leadership development, Improving the infrastructure, Visibility of accomplishments of the campus community, and Exemplary customer service, all designed to create a vision for Spelman of Nothing Less than the Best; and  
Whereas Spelman College has prepared more than six generations of African American women to reach the highest levels of academic, community, and professional achievement: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates Spelman College on the occasion of its 125th anniversary; and  
(2)commends the administration, faculty, staff, students, and alumnae of Spelman College for their outstanding achievements, and contributions to African American education, history, and culture.  
 
Karen L. HaasClerk.
